Williams, J.:
The action was brought to recover on a bond against one of the sureties. The ground of the-demurrer was that the complaint did not state facts sufficient to constitute a cause of action. The complaint alleged, in brief, that the bond was made April 15,1891; that prior to that time an action was pending in the Circuit Court of-the United States in favor of the plaintiff in this action, and against William L. Mitchell, John W. Haulenbeck and Peter Haulenbeck, to restrain the -infringement of letters patent, and- to recover damages for infringement of such letters patent; that an order was made in such action restraining the defendants therein from manufactur- ' ing the goods which were alleged to be an infringement of the patent unless- the defendants should file and execute a bond for $1,000 with two sureties conditioned for the payment of whatever might be ultimately recovered for such goods as should be thereafter manufactured or sold by the defendants, and that in compliance with that order the bond in question was given, executed by the .defendants in that action as principals, and by the defendant in this action and one Charles F. Haething as sureties ; that the bond was ' joint and several, and conditioned as required by the order; that after the giving of the bond the plaintiff - ultimately recovered against Haulenbeck & Mitchell, as a firm, a judgment which included a recovery for goods manufactured after the bond was given *334of $650.80, and a judgment against the defendant John W. Haulenbeck, individually, which included a recovery for goods manufactured after the bond was given of $1,865.50; that before the recovery •of these judgments and after the giving of the bond, and on the 9th ■day of September, 1895, a contract in writing and under seal was made between the plaintiff and the defendant in this action, •and Mitchell as a member of the firm of Mitchell & Haulenbeck, wherein it was agreed that Mitchell, of the firm of Mitchell & Haulenbeck, should pay to the plaintiff the sum of $6,000, on' •or before October 16, 1895, and that the same should be accepted by the plaintiff in full payment and discharge of all claims which lie had against the said Mitchell in that action over and aboyé the amount secured by the bondi, and that the bond should remain in full force and effect, the same as though the agreement had not been made, as to any and all individual liability or otherwise •of the defendant John W. Haulenbeck; that said Mitchell paid the plaintiff the $6,000 pursuant to the agreement and was thereby ■discharged from all further liability under the judgment against him, and this defendant as surety upon the bond was discharged from all liability on the bond for goods manufactured by said firm of Mitchell ■& Haulenbeck. The bond and agreement were annexed to the •complaint, and it wa's alleged that there had been no payment of the $1,000 under the bond.
The $6,000 was paid-in settlement of and for the release of' Mitchell from all liability in the action and under the judgment in the Hnited States court. His liability there was a joint liability as copartner with John W. Haulenbeck. Whether he could make such á settlement and procure his own discharge without releasing ■John W. Haulenbeck, it not appearing that the copartnership had been dissolved (Code Civ. Proc. § 1942), is not material here. Assuming that he could not and that all liability of the firm was thereby released as to both members of the firm, then the sureties on the bond were released from all liability for goods manufactured by the ■firm, that is, for $650.80. They might still be liable for all goods manufactured by John W. Haulenbeck individually, that is, for the •$1,865.50, a much larger amount than the $1,000 named in the bond. We can see no reason why this defendant was released from this liability. It was distinctly provided in the agreement which he *335assented to under seal, that the bond should remain in full force as to the personal liability of-John W.-Haulenbeck.
The plaintiff never received anything on account of this liability. The $6,000 was paid in settlement of Mitchell’s share of the firm’s liability alone, which was alleged in the complaint to be in all $15,17-0.49, and we see no reason why the defendant as surety did not continue liable for the amount recovered for goods manufactured by John W. Haulenbeck- individually, to the extent of the $1,000 provided for. by the bond.
We cannot regard the agreement as incomplete and imperfected because the other surety’s name was contained in it arid he failed to join in its execution. The complaint alleged that the agreement was duly entered into by the persons who did execute it, and this allegation was admitted by the demurrer. The mere fact that the name of the other surety was in the agreement, and that he did not join in the execution thereof, would not negative the allegation and the admission that the agreement was duly entered into by, those who did execute it.
Even if by the making of the agreement the other surety Avas released from all liability on the bond, the defendant would not thereby be also released in Avhole or in part from his individual several liability. Having joined in the agreement and consented to the release, the defendant could not be heard to claim that he was released by the agreement which expressly provided that the bond should, notwithstanding the agreement and the payment of'the $6,000 and receipt of the same by the plaintiff, remain in full force as to the goods manufactured by John W. Haulenbeck.
The demurrer was properly overruled and the judgment should be affirmed, Avith costs, with leave to defendant to withdraw demurrer and answer upon payment of costs in the court below and in _ this court.
Van Brunt, P, J., Patterson, O’Brien and Ingraham, JJ., concurred.
Judgment affirmed, with costs, with leave to defendant to withdraw demurrer and answer upon payment of costs in this court and in the court below.